Citation Nr: 1423924	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected chronic lumbosacral strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right leg disability, claimed as secondary to service-connected chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978 and from December 1990 to June 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a September 2009 claim, the Veteran raised the issue of entitlement to service connection for polyarthralgias.  This issue has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the issues on appeal must be remanded for further development.

With respect to the claim of entitlement to an increased disability rating for the service-connected chronic lumbosacral strain, the Veteran was last afforded a comprehensive VA examination in August 2009 which addressed his lumbosacral spine symptomatology.  Notably, the Veteran's representative has recently asserted that the Veteran's lumbosacral symptomatology has worsened since that time.  See the appellant's brief dated May 2014.  The evidence of record is therefore unclear concerning the current nature and extent of the Veteran's service-connected lumbosacral strain.  Thus, to ensure that the record reflects the current nature and extent of this disability, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbosacral strain.

Moreover, in the August 2009 VA examination as well as in a March 2010 VA medical opinion, the examiners concluded that the Veteran's current degenerative disease of the lumbosacral spine with right lower extremity radiculopathy is not related to the service-connected chronic lumbosacral strain.  Critically, the August 2009 VA examiner's opinion was rendered without review of the claims file and the March 2010 VA examiner failed to provide detailed rationale to support his conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that a VA examination is needed to determine if the Veteran has a right leg disability, to include radiculopathy, which is due to his service-connected chronic lumbosacral strain.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since December 2009.  All such available documens should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbosacral spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including X-rays, should be performed.

With respect to the service-connected chronic lumbosacral strain, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a).  note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b).  discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

(c).  report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected chronic lumbosacral strain.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

(d).  identify any evidence of neurological manifestations due to the service-connected chronic lumbosacral strain, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e).  The examiner should either diagnose or rule out radiculopathy of the right lower extremity.  If radiculopathy, or any disability, of the right lower extremity is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability was proximately caused or aggravated by the service-connected chronic lumbosacral strain, or whether the disability is due to any aspect of the Veteran's military service.  The report should be associated with the Veteran's VA claims file.

(f).  The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed degenerative changes of the lumbosacral spine were proximately caused or aggravated by the service-connected chronic lumbosacral strain.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.
If the examiner determines that the diagnosed degenerative changes of the lumbar spine are not related to the service-connected disability, the examiner should distinguish between symptomatology associated with the nonservice-connected lumbosacral spine symptomatology versus that associated with service-connected chronic lumbar spine strain.  In this regard, if the examiner is unable to differentiate between symptomatology attributed to the nonservice-connected disabilities and the service-connected chronic lumbosacral strain, he or she should so explicitly state.

(g).  address the impact of the service-connected chronic lumbosacral strain upon the Veteran's industrial activities including his ability to obtain and maintain employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the decision remains in any way adverse, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

